JOPINSON, Judge.
This petition for writ of Habeas Corpus has attached to it a history of the case, signed by the petitioner, written in his own handwriting, presumably, and therefore, although not sworn to is presumed correct.
This petition for the Writ of Habeas Corpus is based primarily on the ground that petitioner is a “poor” person and un*32able to pay his fine. The petition alleges that petitioner “at no time has been represented by counsel,” but does not request counsel, nor allege that his rights have been violated as a result thereof.
Habeas Corpus cannot be substituted for a Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix proceeding.
The allegations in the record before us are sufficient to warrant this court in denying the petition.
Petition denied.
WIGGINTON, Acting C. J., and SACK, J., concur.